Exhibit 10.1

Execution Version

SIXTH AMENDMENT TO CREDIT AGREEMENT

SIXTH AMENDMENT TO CREDIT AGREEMENT, dated as of February 16, 2017 (this
“Amendment”), among APPVION, INC., a Delaware corporation (the “Borrower”),
PAPERWEIGHT DEVELOPMENT CORP., a Wisconsin corporation (“Holdings”), and the
Lenders (as defined below) and other financial institutions party hereto, and
acknowledged by JEFFERIES FINANCE LLC, a Delaware limited liability company, as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
financial institutions from time to time party to the Credit Agreement referred
to below (each a “Lender” and collectively the “Lenders”).

W I T N E S S E T H:

WHEREAS, the Borrower, Holdings, the Administrative Agent and the Lenders have
entered into that certain Credit Agreement dated as of June 28, 2013 (as amended
by that certain First Amendment to Credit Agreement dated as of November 11,
2013, by that certain Second Amendment to Credit Agreement dated as of
November 11, 2014, by that certain Third Amendment to Credit Agreement, dated as
of August 3, 2015, by that certain Fourth Amendment to Credit Agreement, dated
as of June 24, 2016, and by that certain Fifth Amendment to Credit Agreement,
dated as of January 16, 2017, and as the same may be further amended, restated,
extended, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”). Capitalized terms used herein and not defined herein
shall have the meanings ascribed thereto in the Credit Agreement;

WHEREAS, the Borrower has requested additional Term Commitments (the “Sixth
Amendment Term Commitments”) on the Sixth Amendment Effective Date (as defined
herein) in an aggregate principal amount not to exceed $20,000,000 (the “Maximum
Sixth Amendment Term Commitment”);

WHEREAS, each of the financial institutions identified on the signature pages
hereto that has elected to request an allocation of the Sixth Amendment Term
Commitments (each a “Sixth Amendment Initial Term Lender”) has agreed to provide
such Sixth Amendment Term Commitments in the principal amount of up to the
amount set forth on such Sixth Amendment Initial Term Lender’s signature page
hereto, on the terms and conditions set forth herein;

WHEREAS, each of the financial institutions identified on the signature pages
hereto that has elected to request an allocation of Sixth Amendment Term Loans
(as defined herein) (each a “Sixth Amendment Purchasing Term Lender” and
together with the Sixth Amendment Initial Term Lenders, the “Sixth Amendment
Term Lenders”) has agreed to purchase promptly after the Sixth Amendment
Effective Date by way of assignment from the applicable Sixth Amendment Initial
Term Lender identified on Schedule A hereto, in accordance with the terms of the
Credit Agreement, Sixth Amendment Term Loans in the principal amount of up to
the amount set forth on such Sixth Amendment Purchasing Term Lender’s signature
page hereto, on the terms and conditions set forth herein;

WHEREAS, each of the Lenders party hereto acknowledges and agrees that, subject
to Section 1(b) hereof, following the allocation of the Sixth Amendment Term
Commitments by the Borrower (and upon notice to the Administrative Agent),
Schedule A hereto shall reflect (i) the final allocation of Sixth Amendment Term
Commitments of each Sixth Amendment Initial Term Lender, as indicated under the
heading “Sixth Amendment Term Commitments” therein and (ii) the final allocation
of Sixth Amendment Term Loans of each Sixth Amendment Purchasing Term Lender
following the Sixth Amendment Effective Date, as indicated under the heading
“Post-Closing Sixth Amendment Term Loan Allocations” therein;



--------------------------------------------------------------------------------

WHEREAS, the Borrower and Holdings have requested that the Required Lenders
amend the Credit Agreement in certain respects to effect the Sixth Amendment
Term Commitments and the funding of the Sixth Amendment Term Loans, in each
case, in accordance with the terms and subject to the conditions herein set
forth, and that the Administrative Agent hereby acknowledges such amendment; and

WHEREAS, Required Lenders agree to accommodate such requests of the Borrower and
Holdings, in each case on the terms and subject to the conditions herein set
forth;

NOW, THEREFORE, in consideration of the foregoing, the covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, Holdings and the
Lenders party hereto agree, and the Administrative Agent acknowledges, as
follows:

 

Section 1    Consents; Sixth Amendment Term Loans.

(a) Subject to the terms and conditions set forth herein, each of the Lenders
party to this Amendment (which collectively constitute the Required Lenders
under the Credit Agreement) hereby consents to the amendments set forth herein
and to the incurrence of the Sixth Amendment Term Loans.

(b) Subject to the terms and conditions set forth herein, (i) each Sixth
Amendment Initial Term Lender severally agrees to make additional Term Loans in
the principal amount equal to such Sixth Amendment Initial Term Lenders’ Sixth
Amendment Term Commitment set forth opposite such Sixth Amendment Initial Term
Lender’s name on Schedule A hereto under the heading “Sixth Amendment Term
Commitments” (such Term Loans, the “Sixth Amendment Term Loans”) to the Borrower
on the Sixth Amendment Effective Date (as defined below) at the issue price set
forth on the Lender signature pages hereto and (ii) each Sixth Amendment
Purchasing Term Lender severally agrees to purchase promptly after the Sixth
Amendment Effective Date by way of assignment from the applicable Sixth
Amendment Initial Term Lender identified on Schedule A hereto, in accordance
with the terms of the Credit Agreement, Sixth Amendment Term Loans in the
principal amount equal to such Sixth Amendment Purchasing Term Lenders’
allocated amount set forth opposite such Sixth Amendment Purchasing Lender’s
name on Schedule A hereto under the heading “Post-Closing Sixth Amendment Term
Loan Allocations” at the price set forth on the Lender signature pages hereto.
Each Sixth Amendment Initial Term Lender’s commitment to provide such Sixth
Amendment Term Loans shall in no event exceed the principal amount of such Sixth
Amendment Initial Term Lender’s Sixth Amendment Term Commitment set forth on its
signature page hereto and each Sixth Amendment Purchasing Term Lender’s
allocation of Sixth Amendment Term Loans shall in no event exceed the principal
amount of such Sixth Amendment Purchasing Term Lender’s requested amount of
Sixth Amendment Term Loans set forth on its signature page hereto.
Notwithstanding the foregoing, (i) in the event of an Over-Subscription (as
defined below), the principal amount of any Sixth Amendment Term Lender’s Sixth
Amendment Term Commitment or Sixth Amendment Term Loan allocation, as the case
may be, as set forth on its signature page hereto may be reduced at the
Borrower’s sole discretion (and upon notice to the Administrative Agent)
(provided that in no event shall any such reduction result in any Sixth
Amendment Term Lender receiving an allocation that is less than its pro rata
share of such Sixth Amendment Term Loans) and (ii) in the event that any Lender
returns an executed signature page without electing a request for any such
amount of Sixth Amendment Term Commitments or allocation of Sixth Amendment Term
Loans, as the case may be, such Lender shall be deemed to have consented to this
Amendment and elected not to provide a Sixth Amendment Term Commitment and not
to purchase any Sixth Amendment Term Loans, as the case may be. For the
avoidance of doubt, upon the allocation of the Sixth Amendment Term Commitments
by the Borrower (and upon notice to the Administrative Agent), Schedule A hereto
shall reflect (i) the final allocation of Sixth Amendment Term Commitments of
each



--------------------------------------------------------------------------------

Sixth Amendment Initial Term Lender, as indicated under the heading “Sixth
Amendment Term Commitments” therein and (ii) the final allocation of Sixth
Amendment Term Loans of each Sixth Amendment Purchasing Term Lender following
the Sixth Amendment Effective Date, as indicated under the heading “Post-Closing
Sixth Amendment Term Loan Allocations” therein. Pursuant to the amendments set
forth in Section 2 of this Amendment, the Sixth Amendment Term Loans shall be
“Loans” and “Term Loans” for all purposes under the Credit Agreement and each of
the other Loan Documents and shall have terms identical to the Term Loans
outstanding under the Credit Agreement immediately prior to the Sixth Amendment
Effective Date, including, without limitation, with respect to voting, pro rata
treatment, maturity, Applicable Rate, mandatory and voluntary prepayments,
repayments and other economic terms. In addition, each Sixth Amendment Term
Lender hereby agrees that upon, and subject to, the occurrence of the Sixth
Amendment Effective Date, such Sixth Amendment Term Lender shall be deemed to
be, and shall become, a “Lender” under the Credit Agreement and the other Loan
Documents. For purposes of this Amendment, an “Over-Subscription” shall occur if
the aggregate principal amount of requested Sixth Amendment Initial Term
Commitments and requested Sixth Amendment Term Loans exceeds the Maximum Sixth
Amendment Term Commitment as of the Sixth Amendment Effective Date.

 

Section 2    Amendments to Credit Agreement.

Effective as of the Sixth Amendment Effective Date, and in reliance on the
representations and warranties of the Borrower set forth in this Amendment and
in the Credit Agreement, as amended hereby:

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:

““Sixth Amendment Term Commitment” means, as to each Sixth Amendment Term Lender
on the Sixth Amendment Effective Date, its obligation to make Sixth Amendment
Term Loans to the Borrower pursuant to Section 2.01(c) in an aggregate principal
amount not to exceed the amount set forth opposite such Sixth Amendment Term
Lender’s name on Schedule A to the Sixth Amendment under the caption “Sixth
Amendment Term Commitment”.”

““Sixth Amendment Term Lender” means at any time, (a) on or prior to the Sixth
Amendment Effective Date, any Lender or financial institution that has a Sixth
Amendment Term Commitment at such time and (b) at any time after the Sixth
Amendment Effective Date, any Lender or other financial institution that holds
Sixth Amendment Term Loans at such time.”

““Sixth Amendment Term Loans” means an advance of term loans made by any Sixth
Amendment Term Lender under the Term Facility on the Sixth Amendment Effective
Date.”

““Sixth Amendment” means that certain Sixth Amendment to Credit Agreement, dated
as of February 16, 2017, by and among the Borrower, Holdings, the Sixth
Amendment Term Lenders and certain Lenders, and acknowledged by the
Administrative Agent.”

““Sixth Amendment Effective Date” means the first date all the conditions in
Section 3 of the Sixth Amendment are satisfied or waived in accordance with the
Sixth Amendment.”

(b) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating each of the following definitions in its entirety:



--------------------------------------------------------------------------------

““Lender” has the meaning specified in the introductory paragraph hereto and as
context requires includes the Swing Line Lender. For the avoidance of doubt,
“Lender” shall also include any Sixth Amendment Term Lender.

““Loan” means an extension of credit by a Lender to the Borrower under Article
II in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan. For
the avoidance of doubt, Loans shall also include (x) the Sixth Amendment Term
Loans and (y) any incremental Term Loans or incremental Revolving Credit Loans
made pursuant to Section 2.14.”

““Term Borrowing” means a Borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a) and
Section 2.01(c).

““Term Commitment” means, as to each applicable Term Lender, its obligation to
(x) make Term Loans to the Borrower on the Closing Date pursuant to
Section 2.01(a) in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
under the caption “Term Commitment” or opposite such caption in the Assignment
and Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, and (y) make Term Loans to the Borrower on the Sixth Amendment
Effective Date pursuant to Section 2.01(c) in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule A to the Sixth Amendment under the caption “Sixth
Amendment Term Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be increased from time to time pursuant to
Section 2.14 or otherwise adjusted from time to time in accordance with this
Agreement.”

““Term Loan” means an advance made by any Term Lender under the Term Facility.
For the avoidance of doubt, the Sixth Amendment Term Loans and term loans made
pursuant to Section 2.14 shall be deemed to be “Term Loans” for purposes of this
Agreement.”

(c) Section 2.01 of the Credit Agreement is hereby amended by adding a new
clause (c) to the end thereof as follows:

“(c) The Sixth Amendment Term Loan Borrowings. Subject to the terms and
conditions set forth herein (including without limitation the conditions set
forth in Section 4.02), each Sixth Amendment Term Lender with a Sixth Amendment
Term Commitment severally agrees to make loans to the Borrower on the Sixth
Amendment Effective Date, in an aggregate amount not to exceed such Sixth
Amendment Term Lender’s Sixth Amendment Term Commitment. The Sixth Amendment
Term Borrowing shall consist of Sixth Amendment Term Loans made simultaneously
by the Sixth Amendment Term Lenders in accordance with their respective Sixth
Amendment Term Commitments. Amounts borrowed under this Section 2.01(c) and
repaid or prepaid may not be reborrowed. Sixth Amendment Term Loans may be Base
Rate Loans or Eurodollar Rate Loans as further provided herein.”

(d) Section 2.07(a) of the Credit Agreement is hereby amended by amending and
restating the first sentence of such Section in its entirety as follows:



--------------------------------------------------------------------------------

“(a) The Borrower shall make quarterly repayments on the aggregate outstanding
principal amount of the Term Loans issued on the Closing Date to the Term
Lenders holding such Term Loans on the first day of each fiscal quarter starting
on October 1, 2013 in the amount of $837,500 (which amounts shall be reduced as
a result of the application of prepayments in accordance with
Section 2.05(b)(iii)) (it being understood that there shall be no required
repayments of the Sixth Amendment Term Loans pursuant to this Section 2.07(a)
prior to the Maturity Date); provided, however, that the final principal
repayment installment of the Term Loans (including, for the avoidance of doubt,
the Sixth Amendment Term Loans) shall be repaid on the Maturity Date for the
Term Facility and in any event shall be in an amount equal to the aggregate
principal amount of all Term Loans outstanding on such date.”.

(e) Section 5.16 of the Credit Agreement is hereby amended by adding the
following sentence to the end thereof as follows: “The Borrower will use the
proceeds of the Sixth Amendment Term Loans made pursuant to Section 2.01(c) for
working capital and general corporate purposes of the Borrower and its
Subsidiaries, which may include repayments of outstanding Revolving Credit
Loans.”

 

Section 3    Delayed Effectiveness of Amendments

Notwithstanding anything to the contrary set forth herein, the Sixth Amendment
Term Commitments set forth in Section 1 hereof and the amendments to the Credit
Agreement set forth in Section 2 hereof shall automatically become effective as
of the date upon which the following conditions have been satisfied (the “Sixth
Amendment Effective Date”), without any further action being required of any
party to the Credit Agreement:

(a) the Borrower, Holdings, the Administrative Agent and the Required Lenders
shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile or other
electronic transmission) such counterpart to the Administrative Agent;

(b) the Administrative Agent shall have received the following, each in form and
substance reasonably satisfactory to the Administrative Agent (unless otherwise
specified):

(i) an Acknowledgement in the form of Exhibit A-1 or Exhibit A-2 hereto executed
by each Loan Party that is not a party hereto;

(ii) a favorable opinion of (i) DLA Piper LLP, counsel to the Loan Parties,
(ii) Foley & Lardner LLP, Wisconsin counsel to the Loan Parties, and (iii) DLA
Piper (Canada) LLP, Canadian counsel to Appvion Canada, in each case, addressed
to the Administrative Agent and each Lender, as to the matters concerning the
Loan Parties and the Loan Documents, including this Amendment;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower, Holdings and other Guarantors is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failures to do so could not reasonably be expected either individually or in the
aggregate to have a Material Adverse Effect;



--------------------------------------------------------------------------------

(v) a certificate, dated the Sixth Amendment Effective Date and signed by a
Responsible Officer of the Borrower, certifying on behalf of the Borrower and
Holdings that (x) the representations and warranties made by the Borrower and
Holdings in Section 4 of this Amendment are true and correct and (y) the
conditions to all Credit Extensions set forth in Section 4.02 of the Credit
Agreement have been satisfied;

(vi) a Request for Credit Extension in accordance with Section 2.02 of the
Credit Agreement;

(vii) a customary solvency certificate executed by the chief financial officer
of the Borrower; and

(c) all fees and expenses required to be paid to the Administrative Agent on the
Sixth Amendment Effective Date (including, without limitation, reasonable and
documented out-of-pocket legal fees and expenses) shall have been paid (or shall
concurrently be paid) to the extent the Borrower has received an invoice
therefor at least one Business Day prior to the Sixth Amendment Effective Date.

(d) The Borrower shall have paid or have caused to be paid, to the Lenders with
Term Loans existing immediately prior to the Sixth Amendment Effective Date, all
accrued interest owing on such Term Loans to and until the Sixth Amendment
Effective Date.

(e) (x) with respect to any Sixth Amendment Term Lender that is not a Lender
immediately prior to the Sixth Amendment Effective Date, the Administrative
Agent shall have received an Administrative Questionnaire and (y) the
Administrative Agent shall have received, to the extent reasonably requested by
the Administrative Agent or any Lender, at least three (3) Business Days prior
to the Sixth Amendment Effective Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
Patriot Act.

 

Section 4    Representations and Warranties.

To induce the Administrative Agent and the Lenders to enter into this Amendment,
each of the Borrower and Holdings, jointly and severally, hereby represents and
warrants to the Administrative Agent and the Lenders that as of the date hereof:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or in any other Loan Document are
true and correct in all material respects (or, if the applicable representation
and warranty is already subject to a materiality standard, is true and correct
in all respects) on and as of the Sixth Amendment Effective Date, except to the
extent that such representations and warranties specifically relate to an
earlier date, in which case they are true and correct in all material respects
(or, if the applicable representation and warranty is already subject to a
materiality standard, are true and correct in all respects) as of such earlier
date, and except that for purposes of this Section 4(a), the representations and
warranties contained in Section 5.01 of the Credit Agreement shall be deemed to
refer to the most recent statements furnished pursuant to Sections 6.01(a) and
(b) of the Credit Agreement, respectively;

(b) each Loan Party that is a party hereto has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Amendment
and the Credit Agreement, as amended hereby;



--------------------------------------------------------------------------------

(c) the execution, delivery and performance by each Loan Party that is a party
hereto of this Amendment and the Credit Agreement, as amended hereby, have been
duly authorized by all necessary action by such Person;

(d) this Amendment and the Credit Agreement, as amended hereby, each constitutes
the legal, valid and binding obligation of each Loan Party that is a party
hereto and thereto, enforceable against such Loan Party in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability;

(e) no Default or Event of Default exists, both before and after giving effect
to this Amendment and the incurrence of the Sixth Amendment Term Loans; and

(f) the execution, delivery and performance of this Amendment does not violate
any (a) material Requirement of Law, (b) Contractual Obligation (including, for
the avoidance of doubt, the Credit Agreement as in effect immediately prior to
the Sixth Amendment Effective Date) or (c) Organization Document of any Loan
Party and will not result in, or require, the creation or imposition of any Lien
on any of their respective properties or revenues pursuant to any such
Requirement of Law or any such Contractual Obligation or Organization Document
(other than the Liens created by the Security Documents). No Requirements of Law
or Contractual Obligations applicable to any Group Member could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect.

 

Section 5    Reference and Effect on the Credit Documents.

(a) On and after the Sixth Amendment Effective Date each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, shall mean and be a reference to the Credit
Agreement, as amended or otherwise modified hereby.

(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended or otherwise modified by this Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified, confirmed and
reaffirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, any L/C Issuer or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents. Borrower and Holdings hereby (i) acknowledge and agree that this
Amendment does not constitute a novation or termination of the Obligations as in
effect prior to the Sixth Amendment Effective Date and which remain outstanding
as of the Sixth Amendment Effective Date, (ii) acknowledge and agree that the
Obligations under the Loan Documents (as amended hereby) are in all respects
continuing, (iii) ratify and reaffirm all of their payment and performance
obligations, contingent or otherwise, under each of the Loan Documents to which
they are a party (after giving effect hereto), (iv) ratify and reaffirm any
guarantee and grant of security interests and Liens on any of their respective
Collateral pursuant to any Loan Document as security for or otherwise
guaranteeing the Borrower’s Obligations under or with respect to the Loan
Documents and confirm and agree that such security interests and Liens are in
all respects continuing and in full force and effect and shall continue to
secure all of the Obligations under the Loan Documents (after giving effect
hereto) and (v) agree that this Amendment shall in no manner impair or otherwise
adversely affect any of such Liens.



--------------------------------------------------------------------------------

(d) Except as expressly set forth herein, nothing contained in this Amendment
and no action by, or inaction on the part of, any Lender, any L/C Issuer or the
Administrative Agent shall, or shall be deemed to, directly or indirectly
constitute a consent to or waiver of any past, present or future violation of
any provisions of the Credit Agreement or any other Loan Document.

(e) This Amendment is a Loan Document.

 

Section 6    GOVERNING LAW AND JURISDICTION.

(a) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND HOLDINGS IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AMENDMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE REVOLVER AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AMENDMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

Section 7    Miscellaneous.

(a) No Waiver, Etc. Except as otherwise expressly set forth herein, nothing in
this Amendment is intended or shall be deemed or construed to extend to or
affect in any way any of the Obligations or any of the rights and remedies of
the Administrative Agent, the Revolver Agent, any Lender or any L/C Issuer
arising under the Credit Agreement, any of the other Loan Documents or
applicable law. The failure of the Administrative Agent, the Revolver Agent, any
Lender or any L/C Issuer at any time or times hereafter to require strict
performance by any Loan Party or any other Person obligated under any Loan
Document of any of the respective provisions, warranties, terms and conditions
contained herein or therein shall not waive, affect or diminish any right of
such Person at any time or times thereafter to demand strict performance
thereof; and no rights of the Administrative Agent, the Revolver Agent, any
Lender or any L/C Issuer hereunder shall be deemed to have been waived by any
act or knowledge of such Person, or any of its agents, attorneys, officers or
employees, unless such waiver is contained in an instrument in writing signed by
an authorized officer of such Person and specifying such waiver. Except as
otherwise expressly set forth herein, no waiver by the Administrative Agent, the
Revolver Agent, any Lender or any L/C Issuer of any of its rights or remedies
shall operate as a waiver of any other of its rights or remedies or any of its
rights or remedies on a future occasion at any time and from time to time. All
terms and provisions of the Credit Agreement and each of the other Loan
Documents remain in full force and effect, except to the extent expressly
modified by this Amendment.



--------------------------------------------------------------------------------

(b) Execution in Counterparts. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument. Any party hereto may execute and deliver a counterpart of this
Amendment by delivering by facsimile transmission or electronic mail in portable
document format a signature page of this Amendment signed by such party, and
such signature shall be treated in all respects as having the same effect as an
original signature.

(c) Severability. The invalidity, illegality or unenforceability of any
provision in or obligation under this Amendment in any jurisdiction shall not
affect or impair the validity, legality or enforceability of the remaining
provisions or obligations under this Amendment or of such provision or
obligation in any other jurisdiction.

(d) No Third Party Beneficiaries. This Amendment shall be binding upon and inure
to the benefit of each party hereto and their respective successors and assigns.
No Person other than the parties hereto, their respective successors and assigns
and any other Lender, L/C Issuer or Revolver Agent shall have rights hereunder
or be entitled to rely on this Amendment, and all third-party beneficiary rights
are hereby expressly disclaimed.

(e) Section Titles. The section and subsection titles contained in this
Amendment are included for convenience only, shall be without substantive
meaning or content of any kind whatsoever, and are not a part of the agreement
between the Administrative Agent and the Required Lenders, on the one hand, and
the Borrower and Holdings on the other hand. Any reference in this Amendment to
any “Section” refers, unless the context otherwise indicates, to a section of
this Amendment.

(f) Termination. Notwithstanding anything to the contrary in this Amendment, the
Sixth Amendment Term Commitments established hereby shall automatically
terminate on February 23, 2017 to the extent the Sixth Amendment Effective Date
and the funding of the Sixth Amendment Term Loans shall have not occurred on or
prior to such date.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]